                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:                               CHAPTER 13
 GARY AMBRO,                                     CASE NO. 18-49094-PJS
 DEBTOR.                                         JUDGE PHILLIP J SHEFFERLY
 ____________________________/

              TRUSTEE'S OBJECTION TO THE DEBTOR'S CLAIMED EXEMPTION

      NOW COMES the Chapter 13 Trustee, Krispen S. Carroll, and objects to the

debtor's claimed exemption, and states:


      1.    Trustee objects to debtor's exemption in Drive Giant, LLC in the amount

   of $1.00 under 11 U.S.C. § 522(d)(5), because:

                 a. the Trustee has an outstanding objection regarding debtor’s

                    valuation of the asset;

                 b. the Trustee has an outstanding request for documentation

                    regarding the asset;

                 c. the debtor has listed the claimed exemption and the value of the

                    asset in the amount of $1.00 under (d)(5).

   Accordingly, the Trustee is unable to ascertain the validity and/or extent of the

   exemption claimed. See Taylor v. Freeland & Kronz, 503 U.S. 638, 112 S.Ct.

   1644 (1992); Schwab v. Reilly, 130 S.Ct. 2652 (June 17, 2010).

      2.    Trustee objects to debtor's exemption in MET for daughter, U-Promise

   account for daughter, and Morgan Stanley MET for 100% under 11 U.S.C. §



                                                                           Page 1 of 7
  18-49094-pjs    Doc 21   Filed 10/03/18     Entered 10/03/18 14:56:15   Page 1 of 7
   541(b)(5)(C) as the debtor has not provided documentation for the 720 days prior

   to filing to allow the Trustee or the Court to determine if all or some portion of the

   accounts are property of the estate under 11 U.S.C. § 541(a).

      WHEREFORE, the Chapter 13 Trustee prays this Honorable Court deny the

debtor's claimed exemption and provide such other and further relief as this court

deems just and appropriate.


                                 OFFICE OF THE CHAPTER 13 TRUSTEE-DETROIT
                                 KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

October 3, 2018                         /s/ Margaret Conti Schmidt
                                 Krispen S. Carroll (P49817)
                                 Margaret Conti Schmidt (P42945)
                                 Maria Gotsis (P67107)
                                 719 Griswold Street, Ste 1100
                                 Detroit, MI 48226
                                 (313) 962-5035
                                 notice@det13ksc.com




                                                                            Page 2 of 7
  18-49094-pjs    Doc 21   Filed 10/03/18   Entered 10/03/18 14:56:15     Page 2 of 7
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT

  IN THE MATTER OF:                            CHAPTER 13
  GARY AMBRO,                                  CASE NO. 18-49094-PJS
  DEBTOR.                                      JUDGE PHILLIP J SHEFFERLY
  ____________________________/

      ORDER GRANTING TRUSTEE'S OBJECTION TO THE DEBTOR'S CLAIMED EXEMPTION

      This matter having come to be heard upon the Trustee's Objection to the

Debtor's Claimed Exemption filed pursuant to E. D. Mich. LBR 9014-1, the Objection

having been duly served on Debtor's counsel and the last known address of the

Debtor and the requisite time having passed without objection having been timely

served, a Certificate of No Response having been filed and the relief requested in

the Objection being warranted, and the Court being otherwise sufficiently advised in

the premises;

      IT IS HEREBY ORDERED that the debtor's exemption in Drive Giant, LLC in the

amount of $1.00 under 11 U.S.C. § 522(d)(5) is hereby denied.

      IT IS FURTHER ORDERED that the debtor's exemption in MET for daughter, U-

Promise account for daughter, and Morgan Stanley MET for 100% under 11 U.S.C.

§ 541(b)(5)(C) are hereby denied.




                                    EXHIBIT "A"

                                                                        Page 3 of 7
  18-49094-pjs   Doc 21   Filed 10/03/18   Entered 10/03/18 14:56:15   Page 3 of 7
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

  IN THE MATTER OF:                             CHAPTER 13
  GARY AMBRO,                                   CASE NO. 18-49094-PJS
  DEBTOR.                                       JUDGE PHILLIP J SHEFFERLY
  ____________________________/

    BRIEF IN SUPPORT OF TRUSTEE'S OBJECTION TO THE DEBTOR'S CLAIM OF EXEMPTIONS

      NOW COMES the Chapter 13 Trustee, Krispen S. Carroll, and in support of the

Objection to the Debtor's Claim of Exemptions relies on 11 U.S.C. § 522 and state

statutes, if applicable, as authority for the allowance of appropriate exemptions.

Further, the Trustee would assert that without complete disclosure of information in

debtor's Chapter 13 Schedules, a proper determination of the allowance of

exemptions cannot be made.

                                 OFFICE OF THE CHAPTER 13 TRUSTEE-DETROIT
                                 KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

October 3, 2018                         /s/ Margaret Conti Schmidt
                                 Krispen S. Carroll (P49817)
                                 Margaret Conti Schmidt (P42945)
                                 Maria Gotsis (P67107)
                                 719 Griswold Street, Ste 1100
                                 Detroit, MI 48226
                                 (313) 962-5035
                                 notice@det13ksc.com




                                                                            Page 4 of 7
  18-49094-pjs    Doc 21   Filed 10/03/18   Entered 10/03/18 14:56:15   Page 4 of 7
Official Form 420A (Notice of Motion of Objection) (12/16)


                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:                                                CHAPTER 13
GARY AMBRO,                                                      CASE NO. 18-49094-PJS
AKA/DBA:                                                         JUDGE PHILLIP J SHEFFERLY
Debtor.

Address
532 SPRINGVIEW DR
ROCHESTER, MI 48307-0000

Last four digits of Social Security or Individual Tax-payer
Identification (ITIN) No(s)., (if any):      3186,
Employer’s Tax Identification (EIN) No(s).(if any): ____
              NOTICE OF TRUSTEE'S OBJECTION TO THE DEBTOR'S CLAIMED EXEMPTION

     The Chapter 13 Trustee has filed papers with the court to deny the debtor's claimed
exemptions.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult with one.)

       If you do not want the court to deny the debtor's claimed exemption or if you want
the court to consider your views on the debtor's exemption, within 14 days, you or your
attorney must:

        1.       File with the court a written response or an answer, explaining your position
                 at1:

                                    United States Bankruptcy Court
                                    211 W. Fort Street, Suite 2100
                                       Detroit, Michigan 48226

                 If you mail your response to the court for filing, you must mail it early enough,
                 so the court will receive it on or before the date stated above. All attorneys
                 are required to file pleadings electronically.



        1Response    or answer must comply with F.R.Civ.P. 8(b), (c) and (e)

                                                                                      Page 5 of 7
   18-49094-pjs        Doc 21      Filed 10/03/18        Entered 10/03/18 14:56:15   Page 5 of 7
Official Form 420A (Notice of Motion of Objection) (12/16)


                 You must also send a copy to:

                        OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                ATTN: MOTION DEPARTMENT
                                    719 Griswold Street
                                         Suite 1100
                                     Detroit, MI 48226

        2.       If a response or answer is timely filed and served, the clerk will schedule a
                 hearing on the Trustee's Objection and you will be served with a notice of the
                 date, time and location of the hearing.

      If you or your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the motion and may enter an order granting that relief.

                                           OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                           KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE


October 3, 2018                                   /s/ Margaret Conti Schmidt
                                           Krispen S. Carroll (P49817)
                                           Margaret Conti Schmidt (P42945)
                                           Maria Gotsis (P67107)
                                           719 Griswold Street, Ste 1100
                                           Detroit, MI 48226
                                           (313) 962-5035
                                           notice@det13ksc.com




                                                                                        Page 6 of 7
   18-49094-pjs        Doc 21      Filed 10/03/18        Entered 10/03/18 14:56:15   Page 6 of 7
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:                                 CHAPTER 13
 GARY AMBRO,                                       CASE NO. 18-49094-PJS
 DEBTOR.                                           JUDGE PHILLIP J SHEFFERLY
 ____________________________/

                                  CERTIFICATE OF MAILING

I hereby certify that on the date indicated below, I electronically filed TRUSTEE’S

OBJECTION   TO THE   DEBTOR'S CLAIMED EXEMPTION, NOTICE     OF   TRUSTEE'S OBJECTION, and

CERTIFICATE OF MAILING with the Clerk of the Court using the ECF system which will send

notification of such filing to the following:

CLAYSON, SCHNEIDER & MILLER PC
645 GRISWOLD
SUITE 3900
DETROIT, MI 48226-0000

and I hereby certify that I have mailed by United States Postal Service the above-

mentioned documents to the following non-ECF participants:

GARY AMBRO
532 SPRINGVIEW DR
ROCHESTER, MI 48307-0000


October 3, 2018                            /s/ Barbara A. Ecclestone
                                    Barbara A. Ecclestone
                                    For the Office of the Chapter 13 Trustee-Detroit
                                    719 Griswold Street, Ste 1100
                                    Detroit, MI 48226
                                    (313) 962-5035
                                    notice@det13ksc.com



                                                                             Page 7 of 7
  18-49094-pjs       Doc 21   Filed 10/03/18    Entered 10/03/18 14:56:15   Page 7 of 7
